 Case 20-00386-JMC-7          Doc 9    Filed 01/28/20    EOD 01/28/20 15:29:49       Pg 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                           Case No. 20-00386-JMC-7

 Kenneth James Birkle, II
                                                  Chapter 7
 Jamie Jaye Birkle

 Debtors.                                         Judge James M. Carr

                                  NOTICE OF APPEARANCE

          Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.

Bankruptcy Court, Southern District of Indiana, and enters an appearance on behalf of Home

Point Financial Corporation, in the above captioned proceedings.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
 Case 20-00386-JMC-7         Doc 9     Filed 01/28/20     EOD 01/28/20 15:29:49         Pg 2 of 2




                                CERTIFICATE OF SERVICE

I certify that on January 28, 2020, a copy of the foregoing Notice was filed electronically. Notice
of this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:

       Eric N. Engebretson, Debtors’ Counsel
       ene@whzlaw.com

       Paul D. Gresk, Trustee
       bankruptcy@gslawindy.com

       Office of the U.S. Trustee
       ustpregion10.in.ecf@usdoj.gov

I further certify that on January 28, 2020, a copy of the foregoing Notice was mailed by first-
class U.S. Mail, postage prepaid and properly addressed to the following:

       Kenneth James Birkle, II, Debtor
       7155 Blue Ridge Road
       Noblesville, IN 46062

       Jamie Jaye Birkle, Debtor
       7155 Blue Ridge Road
       Noblesville, IN 46062

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Creditor
